Title: IX. From Major General Stirling to George Washington, 5 October 1779
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Ramopogh [N.J.] October 5th 1779 8 oClo. P.M.
          
          I have Just received your Excellency’ letter of Yesterdays date, I have no doubt the Count de Estainge is Comeing this way; & from the reports of this day (but I have none well Vouched) I am inclined to belive he is already at Sandy hook. Your Excellency may depend that I will take every measure in my power to Intercept the troops of Stoney & Verplanks point should they attempt to Move by land towards New York, my placeing my division at Paramis was with a Veew towards

it and yet maintaing the power of Joining the main Army, should it be Necessary. Not withstandg my terrible Scituation of Body, I will tomorrow Join the division and see Genl Wayne as soon as possible. I take the liberty of encloseing to your Excellency a memorandom of some operations which I think ought to draw the first Attention of yr Excellency as well as the Count de Estainge I send it in the first ruff drought as I do not Chuse to put such papers in my files. with the Utmost Veneration & Affection I am your Excellency Most Obt Humble Servt
          
            Stirling
          
        